878 F.2d 1445
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Anita B. DIMAZANA, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 89-3082.
United States Court of Appeals, Federal Circuit.
May 11, 1989.

Before MARKEY, Chief Judge, and PAULINE NEWMAN and MAYER, Circuit Judges.
PAULINE NEWMAN, Circuit Judge.

DECISION

1
The Office of Personnel Management (OPM), on reconsideration, denied petitioner's application for benefits under the Civil Service Retirement Act.  The Merit Systems Protection Board (MSPB) upheld the determination (MSPB Docket No. SE08318810355).  We affirm the decision of the MSPB.

OPINION

2
Petitioner Anita B. Dimazana, a citizen of the Philippines, claims a civil service survivor annuity based on the military service of her deceased husband, Ireno de Jesus Dimazana.  Petitioner states on this appeal that her husband served with the Philippine armed forces during World War II, and raises the argument that this service should be considered civilian service for retirement purposes.  It appears that her argument before the MSPB was based on asserted service with the United States Armed Forces.  In either event, the petition must fail.


3
Under the applicable statutes, 5 U.S.C. Secs. 8341 and 8342, payment of a civil service survivor annuity or a lump-sum benefit is contingent upon a showing of civilian federal service by the deceased.  OPM states that it has no record of civil service employment by Mr. Dimazana.  Military service does not establish eligibility for a civil service annuity.    See Tirado v. Department of Treasury, 757 F.2d 263, 264-65 (Fed.Cir.1985).  The MSPB correctly rejected petitioner's claim to a survivor annuity.